WARDEN, J.,
dissenting.
Because I would simply reverse the decision of the trial court and not remand the matter for further proceedings, I dissent.
The majority concludes that the defendant is not exempt from the liability imposed by ORS 477.066, because by maintaining a power transmission line it “caused or permitted an operation to exist,” ORS 477.120(2), and therefore did not qualify for the exemption provided in ORS 477.120(1). The majority reaches that result from the *599fact that ORS 477.001(13) includes “improvement” in its definition of operation by “applying the plain meaning of the word ‘improvement’.” The trouble with that analysis is that the majority do not apply the plain meaning of “improvement,” certainly not the plain meaning which the legislature intended. The word “improvement” in ORS 477.001(13) is used in its active sense and not in the passive sense ascribed to it by the majority. Webster’s Third New International Dictionary gives as its first definition of improvement “the act or process of improving.” It is in that sense, not in the sense of the result of an act or process, that the word improvement is used in the statute. The examples of “operations” in the statute are all of ongoing activities, not finished projects. They are: “clearing of land or rights of way, logging or sawmilling, thinnings or prunings.” Likewise, the exclusions, “the culture and harvesting of agricultural crops,” from the definition of “operation” are activities and not the final results thereof.
The legislative history also indicates that “improvement” was meant in its active, not its passive, sense. The word was added to ORS 477.001(13) in 1973. Or Laws 1973, ch 46, § 1. The minutes of the House Agriculture and Natural Resources Committee considering the amendment clearly show that the committee members were concerned with responsibility for fires from “slash” or “slashings.” ORS 477.001(20) defines “slashing” as “the forest debris or refuse on any forest land resulting from the cutting, killing, pruning, severing or removal of brush, trees or other forest growth.” There is nothing in the minutes to indicate that any member of the committee was concerned with completed structures, such as defendant’s power line, located on forest lands. Their concern was with activities which create or leave slashings. These are the kinds of activities given as examples of “operations” in ORS 477.001(13), i.e., “clearing of land or rights of way, logging or sawmilling, thinnings or prunings.”
Because a completed power transmission line is not an “improvement” as that word is used in ORS 477.001(13), it is not an operation within the meaning of that statutory section, and because fire patrol assessments had been paid on the forest land in question, defendant should have been *600exempted from the duties imposed by ORS 477.066 and should not be held liable for fire suppression costs.
I would reverse without remand and, therefore, respectfully dissent.